            Case 1:19-cv-00893-TSC Document 9 Filed 07/17/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 NATIONAL PUBLIC RADIO, INC.,
 et al.,
                        Plaintiffs,
                v.                                        Civil Action No. 19-0893-TSC
 U.S. DEPARTMENT OF HEALTH
 AND HUMAN SERVICES,
                        Defendant.


                                JOINT STATUS REPORT

       Defendant, the U.S. Department of Health and Human Services (“HHS”), and Plaintiffs

National Public Radio, Inc. and Alison Kodjak, by and through their respective undersigned

counsel, submit this joint status report in response to the Court’s minute order dated May 15, 2019.

       1.      On March 28, 2019, Plaintiffs filed this action alleging that HHS had not responded

to their requests for records under the Freedom of Information Act (“FOIA”). Plaintiffs’ requests

generally seek FOIA logs, the calendars of Roger Severino, Director of the HHS Office for Civil

Rights, and Severino’s email communications containing specified search terms related to abortion

and reproductive rights. See Compl. ¶¶ 12, 18.

       2.      On June 17, 2019, Plaintiffs agreed that (1) HHS for now need release only emails

and not attachments and Plaintiffs will thereafter specify any attachments that they seek as

responsive to the request, (2) HHS may eliminate the search terms “mother” and “unborn” from

the request, and (3) HHS may deem nonresponsive any (a) daily news briefings, (b) calendar

invitations, and (c) calendar invitation responses.

       3.      HHS is currently processing records under this agreement. The agency expects to

provide Plaintiffs with an interim release of email records on or before October 17, 2019, and a
            Case 1:19-cv-00893-TSC Document 9 Filed 07/17/19 Page 2 of 2



final release of email records on or before December 31, 2019. The parties will then confer about

whether Plaintiffs will seek release of any attachments.

       4.      Given the current status of HHS’s response to Plaintiffs’ FOIA requests, the parties

propose that they file another joint status report on or before January 14, 2020.


 Respectfully submitted,
 BALLARD SPAHR LLP                                   JESSIE K. LIU, D.C. Bar #472845
                                                     United States Attorney
   /s/ Matthew E. Kelley
 Matthew E. Kelley (#1018126)                        DANIEL F. VAN HORN, D.C. Bar #924092
 BALLARD SPAHR LLP                                   Chief, Civil Division
 1909 K Street NW, 12th Floor
                                                     By: /s/ Johnny Walker
 Washington, DC 20006-1157
                                                     JOHNNY H. WALKER, D.C. Bar # 991325
 Tel: (202) 661-2200; Fax: (202) 661-2299
                                                     Assistant United States Attorney
 kelleym@ballardspahr.com
                                                     555 4th Street, N.W.
                                                     Washington, District of Columbia 20530
 David J. Bodney (pro hac vice)
                                                     Telephone: 202 252 2575
 BALLARD SPAHR LLP
                                                     johnny.walker@usdoj.gov
 1 East Washington Street, Suite 2300
 Phoenix, AZ 85004                                   Counsel for Defendant
 Tel: (602) 798-5400; Fax: (602) 798-5595
 bodneyd@ballardspahr.com
 Counsel for Plaintiffs


 Dated: July 17, 2019




                                                 2
